Taliaferro, J.
The plaintiff having obtained judgment against the defendants, in solido, for the sum of $4450, with interest, issued execution thereon and took out garnishment process against J. H. Ehrmann, testamentary executor of the succession of Durand, and propounded several interrogatories to him as to whether lie had in his hands or under his control, in his capacity of executor, any money, .rights, credits or other property belonging or due to the defendants in •execution. The third in number of these interrogatories is as follows: “ Are you not testamentary executor of the succession of Durand or of any other succession, and in such succession have you not filed a tableau of distribution in which the said defendants, the late firm of Ehrmann & Lecanu, are put down as privileged creditors for about ■$1000 and ordinary creditors for about $5000? If yea, where is such succession opened, you being required to make a full disclosure in relation to the same ? ”
The answer to this interrogatory declares that the garnishee, as ■executor of Durand, had filed in the probate court of the parish of Natchitoches a tableau of distribution of the estate, which he declared ■to be insolvent; that he liad placed the firm of Ehrmann & Lecanu on the tableau as privileged creditors for $1369 43, and as ordinary creditors for $5286 36; that the tableau was filed nineteenth of February, 1869, and that on the twenty-third of the same month all the right, ■title and interest of the firm of Ehrmann & Lecanu in the amounts so placed on the tableau were transferred to Messrs. Lapene & Ferre, a *33commercial firm of New Orleans, in part payment of the judgment obtained ill the city by Lapene & Ferre v. Ehrmann & Lecanu, in the Sixth District Court, for $2800, interest and costs.
The plaintiff in execution thereupon took a rule upon the garnishee to show cause why, in default of answering the third interrogatory fully and categorically, the same should nob be taken for confessed, and judgment rendered against him accordingly. On trial of the rule it was dismissed, and from the judgment of dismissal the plaintiff has ■appealed.
We think the judgment of the lower court correct. We do not see that the garnishee has not answered tho interrogatory categorically. The plaintiff alleges that tho answer is not clear and full, and especially in this, that it does not disclose the manner in which the alleged transfer was made and by whom. Such disclosure, we apprehend, is not required by the terms and scope of the interrogatory.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs. •